Laughlin, J.:
This is an action on a non-negotiable promissory note in the same form, so far as the questions presented for decision are *831concerned, as that considered in the opinion in Owens v. Blackburn, No. 1 (161 App. Div. 827), decided herewith; and the complaint here is to the same effect as in the other action, with the exception that only one cause of action is set forth, and it is here alleged that the plaintiff paid the note at maturity. The points being the same, the opinion in the other case, to which reference has been made, is controlling, and requires that the interlocutory judgment be reversed and demurrer overruled, with costs, with leave to respondent to withdraw the demurrer and answer on payment of the costs of the demurrer and of the appeal.
Ingraham, P. J., McLaughlin, Scott and Hotchkiss, JJ., concurred.
Judgment reversed, with costs, and demurrer overruled, with costs, with leave to defendant to withdraw demurrer and to answer-on payment of costs.